 



EXHIBIT 10.24
(STAR TEK LOGO) [c72571c7257100.gif]
2008 SALES COMMISSION PLAN
1.0 PURPOSE

  1.1   The StarTek Sales Commission Plan (herein referred to as “the Plan”) is
written to describe the manner in which Participants will be eligible and paid
for commission compensation.

2.0 OBJECTIVES

  2.1   The Plan is designed to support the following objective:        
Generation of revenue at acceptable Customer Margin targets from new clients    
2.2   Such programs must be defined by an SOW or an amendment to an SOW, be
signed by StarTek and a new client for StarTek during the Plan Period, and
generate new revenue for StarTek.

3.0 PLAN EFFECTIVE DATE

  3.1   The Plan will be effective January 1, 2008 to December 31, 2008 or until
terminated by StarTek (the “Plan Period”). StarTek reserves the right, in its
sole discretion, to terminate the Plan at any time.

4.0 ELIGIBILITY

  4.1   Eligible Participants include:

  •   Director, National Sales     •   Senior Vice President, Sales .

5.0 COMMISSION PAYMENTS

  5.1   The Plan rewards Participants by way of commission payments for building
revenue at acceptable margins. Commissions will be calculated monthly. Payment
will be due in the month following the month in which StarTek invoices its
client for the revenue on which the commission is based.     5.2   In the event
two or more Participants are otherwise eligible for a commission under this Plan
for a particular program, the commission will be split among them in the manner
determined by the CEO, at the time the requisite SOW or amendment is signed.

2008 Sales Commission Plan

 

Page 1 of 5



--------------------------------------------------------------------------------



 



  5.3   Commissions are calculated monthly during the Plan Period for each
qualifying SOW or for which the Participant is responsible (each being a
‘Qualifying SOW”). To be a Qualifying SOW, such SOW must:

  •   Be signed during the Plan Period by both StarTek and a New Client for
StarTek,     •   Be substantially the result of the Participant’s efforts, and  
  •   Be a source of new revenue for StarTek.

      The term “New Client” refers to someone (or its predecessor by merger or
otherwise) from whom StarTek has not, either directly or indirectly, earned
revenue, as determined by StarTek’s CEO in his discretion. Six months after the
signing of the first Qualifying SOW with a New Client, that client ceases to be
a New Client. Any SOW signed after this six month period with that client is not
a qualifying SOW and therefore no commissions are paid.

  5.4   The commission due for a Qualifying SOW for any given month will be
calculated by:

      Multiplying the net revenue recognized by StarTek for that month from that
Qualifying SOW (its “NetRev”)         Times the Participant’s applicable target
incentive percentage (the “TIP”) for that month for that Qualifying SOW.

      The TIP will depend on the customer margin of that Qualifying SOW and the
age of that Qualifying SOW, according to the description in the “Target
Incentive Eligibility” for the Participant’s particular position. The starting
month of the SOW shall be the first month in which the SOW monthly billing
exceeds a minimum threshold. For example, if the customer margin of a particular
Qualifying SOW is Y% and the starting month occurred of that Qualifying SOW
occurred:

  (a)   Within the preceding 12 months, then the TIP for that Qualifying SOW for
that month would be the percentage listed in the column labeled “1st Year
Following Closure of Qualifying SOW” for the row labeled “X% — Z%” under the
heading “Customer Margin % Per Qualifying SOW”;     (b)   Within the preceding
13 to 24 months, then the TIP for that Qualifying SOW for that month would be
the percentage listed in the column labeled “2nd Year Following Closure of
Qualifying SOW” for the same row; and

  a.   Commissions for a Qualifying SOW cannot be earned and will not be paid
for more than 24 months.

      NetRev for a Qualifying SOW will be the net revenue recognized by StarTek
from its client for that Qualifying SOW for the month in question, and will
include all necessary and proper deductions for discounts, rebates, returns,
credits, penalties, refunds, adjustments for disputed or compromised payments,
and the like that are allocable for that month to that Qualifying SOW (a
“Qualifying Adjustment”).

2008 Sales Commission Plan

 

Page 2 of 5



--------------------------------------------------------------------------------



 



  5.5   If the net revenue recognized by StarTek for a particular Qualifying SOW
during a given month is not known in time to calculate a commission for payment
during the subsequent month, then StarTek will pay the Participant an advance
against that commission. The amount of the advance will be an estimate of the
commission based on accrued revenue for that Qualifying SOW for that month, and
will be subject to true up when the recognized revenue is known.     5.6  
Should the revenue on which a commission is paid (an “earlier commission”)
become subject to a Qualifying Adjustment, StarTek will recalculate the earlier
commission. If the recalculated commission is greater than the earlier
commission, StarTek will pay the difference to the Participant at the time of
the next, scheduled commission payment. If the recalculated commission is less
than the earlier commission, then the Participant will refund the difference to
StarTek. StarTek may deduct such refund from commissions that otherwise become
due to the Participant in the future. For this purpose, StarTek may deduct up to
one-half of the commissions otherwise due to the Participant each month until
the difference has been refunded in full. This process may be repeated if a
further Qualifying Adjustment occurs, such as but not limited to, the situation
in which StarTek subsequently recognizes revenue on a Qualifying SOW that had
previously not been recognized due to an earlier Qualifying Adjustment.

6.0. ADDITIONAL PLAN INFORMATION

  6.1   Commission compensation under this Plan is fully taxable as earned
income, and subject to normal withholding guidelines and applicable taxes and
practices.     6.2   Commission compensation under this Plan will be calculated
by StarTek in accordance with established Plan criteria and forwarded for
approval to the Executive Vice President & Chief Financial Officer and the
President & Chief Executive Officer. Either of these officers can designate any
Senior Vice President who is not a Participant in this Plan to act as an
approver in their absence.     6.3   If a Participant’s employment with StarTek
terminates, commission compensation earned by that Participant through the end
of the month prior to the date of termination will be calculated and paid
promptly when commission amounts are determinable. A Participant’s right to earn
commission compensation under this Plan ceases immediately upon termination of
employment with StarTek, regardless of the reason for such termination.     6.4
  Any recoverable draws or advances of any kind given to a Participant outside
of this Plan will be deducted from the Participant’s first commission payment
and will continue to be deducted from future commission payments until such
draws or advances are repaid in full to StarTek.     6.5   If a dispute arises
about who is responsible for a given contract, such responsibility will be
determined by the Chief Executive Officer in his sole discretion. If it becomes
necessary to split or share commission payments or if unique sales opportunities
arise, then determination and authorization for commissions, if any, will be
made by the Chief Financial Officer and the Chief Executive Officer.

2008 Sales Commission Plan

 

Page 3 of 5



--------------------------------------------------------------------------------



 



  6.6   If an extraordinary event contributes to securing a Qualifying SOW or
generating an unexpected amount of revenue recognized on a Qualifying SOW, and
as a result, the size of commission arising under this Plan would be uncommon or
dramatic when considering the contribution of the Participant to securing that
Qualifying SOW or generating such revenue, then such commission shall be subject
to review and adjustment by the Chief Financial Officer and the Chief Executive
Officer. Such adjustment, if applied, will be based in large measure on the
actual role of the involved Participant and/or the unusual nature of the event
causing the situation.     6.7   If the invoiced revenue on which a commission
is paid proves to be materially different from the revenue StarTek actually
recognizes, then at StarTek’s option:

  (a)   The relevant commissions shall be recalculated, based on the revenue
StarTek actually recognized,     (b)   The Participant will promptly refund to
StarTek the difference between the commissions previously paid and the
recalculated commissions.

      The cause for such a material difference may be, by way of example and not
limitation, disputed payments, a client withholding payment, or a client being
more than 120 days late in payment. If StarTek subsequently receives, within the
next 12 months, the disputed, withheld, late, or other payment, then StarTek
shall promptly restore to the Participant the amount of the “clawed back”
commission attributable to the subsequently recovered revenue.     6.8   StarTek
reserves the right, in its sole discretion, to modify, suspend, or eliminate
this Plan at any time with or without notice.     6.9   StarTek reserves the
right to decide, in its absolute discretion, at any time and from time to time:

  (a)   Whether to enter, renew, amend, extend, or terminate any contract,
proposed contract, and/or contract negotiation, with any client or prospective
client, as well as the terms and conditions under which it will do so, and    
(b)   To whom it will assign responsibility for any such contract, proposed
contract, and/or contract negotiation, which assignment StarTek may change at
any time and from time to time, in its discretion.

      If either 6.9(a) or 6.9(b) above occurs, then such decision may affect the
amount of a Participant’s commissions under this Plan. .     6.10   Employment
with StarTek is “at will” and may be terminated at any time by either the
Participant or StarTek with or without notice and for any or no reason, unless
the Participant has entered into a written employment agreement with StarTek
modifying the “at will” employment relationship. This Plan is not intended to
alter the “at will” employment relationship.

2008 Sales Commission Plan

 

Page 4 of 5



--------------------------------------------------------------------------------



 



  6.11   Neither this Plan nor participation in it shall:

  (a)   Affect the “at-will” nature of each Participant’s employment with
StarTek,     (b)   Provide any assurance of continued employment with StarTek or
participation in the Plan, nor     (c)   Provide any assurance that this Plan or
another commission plan will be offered in the future to any Participant.

  6.12   StarTek’s SVP-HR shall be responsible for the administration of this
Plan and StarTek’s CEO shall have sole authority and discretion to interpret its
provisions and applicability.

7.0 RELATED FORM

  7.1   Appendix A: Target Incentive Eligibility per Position

APPROVALS:

       
 
Susan L. Morse
   
Senior Vice President, Human Resources
     
 
   
 
   
David G. Durham
  A. Laurence Jones
Chief Financial Officer
  Chief Executive Officer  
 
   
 
   
Employee Name
  Date

2008 Sales Commission Plan

 

Page 5 of 5